Title: From Benjamin Franklin to Becker and Saltzmann, 1 August 1779
From: Franklin, Benjamin
To: Becker & Saltzmann


Gentlemen
Passy, Aug. 1. 1779.
I received the Letter you did me the honour of writing to me, dated the 3d. of July past, but the Pacquet you mention containing the Cloathing of a Soldier never came to hand. Coarse Cloths are always much wanted in America and would sell well if you should send them there, but I have at present no Orders to execute, either for Cloths or Clothing. When I have I Shall remember your offers and you will hear from me. I have the honour to be Gentlemen, Your m. o. and m. h. S.

Messr. Becker and Saltzman.

